284 S.W.3d 778 (2009)
STATE of Missouri, Respondent,
v.
James J. HEMPHILL, Appellant.
No. ED 91268.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Jessica Hathaway, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
James J. Hemphill appeals the judgment entered upon a jury verdict convicting him of robbery in the first degree, armed criminal action in the first degree, tampering in the first degree and resisting arrest. We find that the trial court did not err in *779 denying the motion to suppress the pretrial and in-court identifications of Hemphill. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).